DETAILED ACTION
Allowable Subject Matter
Claims 21-38 are allowed.The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 21 and 27, the prior art taken alone or in combination fails to disclose or render obvious a surgical instrument comprising: an elongate shaft defining a longitudinal centerline axis; an articulation joint extending from the elongate shaft; a coupling member/portion extending from the articulation joint; a rotary drive member which extends along the centerline axis within a portion of the articulation joint and within a portion of the elongate shaft; and a stapling attachment which is secured to said coupling member/portion by rotating one of said stapling attachment and said coupling member/portion relative to the other of said stapling attachment and said coupling member/portion, and which comprises a drive screw that is configured to rotate in response to rotation of the rotary drive member.
The combination of these limitations makes independent claims 21 and 27 allowable over the prior art and all claims which depend therefrom allowable over the prior art.
Regarding independent claim 33, the prior art taken alone or in combination fails to disclose or render obvious a surgical instrument comprising: an elongate shaft defining a longitudinal centerline axis; an articulation joint extending from the elongate shaft; a connection end, wherein said articulation joint is positioned intermediate said elongate shaft and said connection end; a rotary drive member which extends along the centerline axis within a portion of the articulation joint and within a portion of the elongate shaft; and a stapling attachment which is secured to said connection end by rotating said stapling attachment relative to said connection end, and which comprises a drive screw that is configured to rotate in response to rotation of the rotary drive member.
The combination of these limitations makes independent claim 33 allowable over the prior art and all claims which depend therefrom allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 8:00AM - 4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TANZIM IMAM/
Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731